Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 November 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 35, 45, 47, 55, and 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mowers (US 20080272140) further in view of Dunn (US 20160083182).
Claim 35:  Mowers discloses a cassette 220 for the collection and storage of waste, the cassette 220 comprising: a plastic tubing (length of film), said plastic tubing (length of film) defining an interior volume for the collection and storage of waste, the plastic tubing (length of film) having a first end and a second end; a cassette body comprising an inner perimeter, said inner perimeter defines an opening area sized to receive waste, the cassette body having a lower surface portion, said cassette body defines a hollow volume for the storage of said plastic tubing (length of film), wherein said plastic tubing (length of film) is within said hollow volume; a second undulating surface 244 (guide feature) defined by a wall having an undulated shape extending circumferentially about a full revolution of the opening area in said lower surface portion, the undulated shape defining an alternating sequence of peaks and valleys along the full revolution of the opening area, the peaks sloped toward the inner 
Mowers does not disclose said plastic tubing (length of film) being in a pleated or folded configuration within said hollow volume.
Dunn teaches a cassette 10 having pleated packed tubing 52 in a pleated configuration within a U-shaped annular body 20 of the cassette 10 (see fig. 6 and P. 0036).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the plastic tubing (length of film) of Mowers in a pleated configuration within said hollow volume, as taught by Dunn, in order to more compactly and efficiently store the plastic tubing (length of film) such that a larger amount can be supplied within the hollow volume

    PNG
    media_image1.png
    364
    613
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    485
    489
    media_image2.png
    Greyscale


Claim 47:  Mowers is silent as to the material of the wall and does not explicitly disclose that the wall of the cassette 220 is rigid (see annotated fig. 6 above).
Dunn teaches a cassette 10 for dispensing pleated packed tubing 52, wherein the cassette 10 is made of a rigid plastic material (see P. 0075).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the cassette 220 of Mowers out of a rigid plastic material, as taught by Dunn, in order protect the plastic tubing (length of film) from damage while stored within the cassette 220.
Claim 55:  The combination discloses the undulated shape of the second undulating surface 244 (guide feature) being free of plateaued surfaces (see fig. 5).
Claim 62:  The combination discloses the second undulating surface 244 (guide feature) being a cassette orienting feature capable of preventing an improper upside down orientation of the cassette 220 within some cassette receiving portion of some waste disposal device, the lower surface portion of the cassette body defines a first end of the cassette 220, the cassette 220 having a second end opposite the first end, the second end having a shape distinct from that of the lower surface portion having the second undulating surface 244 (guide feature) (see annotated fig. 6 above and fig. 5).

Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mowers (US 20080272140) and Dunn (US 20160083182) as applied to claim 35 above, and further in view of Livingston (US 20140208499).

Livingston teaches a cartridge 60 having a housing 160 with an interior 162 defining an annular reservoir holding an accordion-like accumulation 172 of bagging material, and a lower inboard annular opening 164 [shown as 163] to permit dispensation of a length of bagging material out of the annular reservoir (see fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the upper portion of the cassette body [opposite from annotated lower surface portion] of the combination to have a lower inboard annular opening 164 [shown as 163], as taught by Livingston, in order to allow held plastic tubing (length of film) to be dispensed from this surface and fall into an associated receptacle.  The combination results in a lower inboard annular opening 164 [shown as 163] on an upper portion of said cassette body which is capable of permitting dispensation of a plastic tubing (length of film) out of said hollow volume and downward through said opening area.

Allowable Subject Matter
Claims 63-67 are allowed.
Claim 57 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
The 35 U.S.C. § 112 rejections in paragraphs 3-6 of office action dated 9 July 2021 are withdrawn in light of the amended claims filed 3 November 2021.
Applicant's arguments filed 3 November 2021 have been fully considered but they are not persuasive.
 In response to applicant’s argument that claim 35 is amended based on the subject matter of claim 60 which the Office indicated as patentable, the Examiner replies that as amended claim 35 does not include all of the limitations which were present in claim 60.
In response to applicant’s argument that the Office has failed to show either Mowers, Dunn, or a combination thereof disclose “wherein a widthwise and heightwise variance in the peaks and the valleys approach each other up to the inner perimeter”, the Examiner replies that from annotated fig. 5 and 6 of Mowers it can be seen that the widths of the peaks and valleys both decrease towards the inner perimeter resulting in the widthwise variance in the peaks and valleys approaching each other up to the inner perimeter.  Further, from annotated fig. 5 and 6 of Mowers it can be seen that the height of the peaks decrease towards the inner perimeter while the height of the valleys remains constant, resulting in the heightwise variance in the peaks and valleys approaching each other up to the inner perimeter.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALLAN D STEVENS/Primary Examiner, Art Unit 3736